Citation Nr: 1451755	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for prostatitis currently evaluated as zero percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from May 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied an increased disability rating for prostatitis.  The Veteran filed a timely Statement in Support of Claim (VA 21-4138) in May 2012 that was accepted by the RO in lieu of a VA Form 9.  The Board notes that the March 2012 rating decision also denied entitlement to service connection for erectile dysfunction including as secondary to prostatitis.  The Veteran filed a notice of disagreement in May 2012.  Although the RO furnished a statement of the case on this issue in November 2012, the Veteran did not perfect an appeal of this issue.  Therefore, the issue of service connection for erectile dysfunction is not before the Board at this time.   

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The Virtual VA record contains the hearing transcript, April 2012 VA treatment records from the Minneapolis VA Health Care System, and a June 2014 Male Reproductive System Conditions Disability Benefits Questionnaire.  In addition, the VBMS record contains a July 2014 VA Form 9.  These records have been considered by the Board in adjudicating this matter.  The remaining documents contained in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Veteran contends that he should be given a higher evaluation for his prostatitis because he has to urinate frequently, has symptoms of urinary obstruction, has been prescribed a daily medication to help his obstructive problem, and has elevated PSA laboratory findings.  Thus, the issue of service connection for benign prostatic hyperplasia (BPH) including as secondary to the Veteran's service-connected prostatitis has been raised by the Veteran's lay statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The evidence does not demonstrate that the Veteran had a voiding dysfunction caused by his service-connected prostatitis. 


CONCLUSION OF LAW

The applicable criteria for a disability rating in excess of zero percent for prostatitis have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  DUTIES TO NOTIFY AND ASSIST 

Before addressing the merits of the Veteran's claim for an increased disability rating, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2002).  

In a July 2012 letter, the RO provided the Veteran with notice of what the evidence must show for an increased evaluation and how VA determines the disability rating and the effective date, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  Although the July 2012 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following provision of the required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in November 2012 and July 2014.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (finding that timing error may be cured by new VCAA notification followed by readjudication of claim).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and private treatment records.  The Veteran's statements and those of his representative also have been associated with the Veteran's claims file.  The Board notes that treatment records for the period March 2011 to July 2011 were requested from Dr. E.D. of the Mayo Clinic.  In August 2012, VA received a response from the Mayo Clinic indicating that there were no records from Dr. E.D. for the period or diagnoses listed.  However, in September 2012, the Veteran called VA and stated he already sent in the records from the Mayo Clinic and requested that VA proceed with the records on file.  Accordingly, the relevant Mayo Clinic records are part of the Veteran's claims file.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

In February 2012, the Veteran underwent a VA evaluation called a Disability Benefits Questionnaire (DBQ) examination.  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the Compensation and Pension (C&P) claims process.  DBQs are disease (condition) specific and are designed to be easy for C&P examiners to use, while succinctly providing the precise medical evidence needed to make decisions on veterans' disability benefits claims.  DBQs are designed to ensure adequate reports by including all ratings criteria for each condition.  See VHA Directive 2010-045, Introduction of Disability Benefits Questionnaires (DBQs) to Support the Compensation and Pension (C&P) Process, October 1, 2010.  A Male Reproductive System Conditions DBQ was used to evaluate the Veteran.  An April 2012 addendum opinion to that evaluation was requested to address voiding dysfunction.  In July 2014 a second VA DBQ examination was afforded to the Veteran.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations and interviewed the Veteran in February 2012 and July 2014, and the Veteran's symptoms were described in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.   Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim and the Veteran, through is testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim for an increased rating, or that a reasonable person could be expected to understand from the notice what was needed.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim, and the Veteran testified to the severity of the symptoms and treatment of his prostatitis.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  Thus, there is no prejudice in deciding the claim at this time and no further action is necessary.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testimony at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  ENTITLEMENT TO AN INCREASED RATING FOR PROSTATITIS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim for an increased rating and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Individual disabilities are assigned separate Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When a question arises as to which of two disability evaluations applies under a particular Diagnostic Code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2014).  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding (i.e., urinating) dysfunctions, infections, or a combination of these.  The rating schedule provides descriptions of various levels of disability in each of these symptom areas.  Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a (2014).

The Veteran's prostatitis has been rated by analogy to prostate gland injuries, infections, hypertrophy, and postoperative residuals.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2014).  This directs that the Veteran's prostatitis be rated as a voiding dysfunction or urinary tract infection, whichever is predominant.  Voiding dysfunction is rated based on urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).

The evidence does not show that the Veteran wears absorbent materials as required to be rated based on urine leakage, or has marked obstructive symptomatology or requires catheterization as required to be rated based on obstructed voiding.  The evidence also does not show that the Veteran requires long-term drug therapy and one to two hospitalizations per year and/or intermittent intensive management, or has recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year) and/or requires continuous intensive management as required to be rated based on urinary tract infections.  38 C.F.R. § 4.115a (2014).

The record evidence shows that the Veteran's predominate symptom is urinary frequency, and, therefore, his prostatitis is to be rated based on that criteria.  Daytime voiding with an interval between two and three hours or awakening to void two times per night warrants a 10 percent disability rating.  Daytime voiding with an interval between one and two hours or awakening to void three to four times per night warrants a 20 percent disability rating.  Daytime voiding with an interval of less than one hour or awakening to void five or more times per night warrants a 40 percent disability rating.  38 C.F.R. § 4.115a (2014).  Forty percent is the maximum disability rating allowed for urinary frequency.

B.  Factual Background and Analysis

The Veteran contends, in part, that he is entitled to a higher disability rating for his prostatitis because he has to urinate frequently.  The Veteran testified at hearing that he gets up two or three times a night to urinate.  Similarly, he reported during his June 2014 VA DBQ examination that his daytime voiding intervals are between two and three hours and he awakens to void two times per night.  An April 2012 VA treatment record shows the Veteran reported voiding twice during the night.

The Veteran also contends that he is entitled to a higher disability rating for his prostatitis because he has had to live with this condition for most of his life, has to take medication daily to help with his obstructive problem, and has elevated PSA laboratory findings.  The Board notes, however, that these factors are not relevant to rating the Veteran's prostatitis under the pertinent diagnostic criteria.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for his prostatitis.  The Board acknowledges that the Veteran's reported urinary frequency meets the criteria for a disability rating of 10 percent.  However, the Board also finds that the most probative evidence supports a finding that his urinary frequency is not the result of his service-connected prostatitis, but is as a result of his nonservice-connected BPH.

In February 2012, the Veteran was afforded a VA DBQ genitourinary examination.  The examiner reviewed the Veteran's claims files and described the Veteran's reported history.  The examiner did not note any voiding dysfunction or the need to urinate frequently.  The examiner diagnosed the Veteran as having chronic non-bacterial recurrent prostatitis.  

A VA addendum opinion was obtained because the February 2012 examination did not comment on voiding dysfunction.  In the April 2012 VA opinion, the examiner determined that the Veteran's voiding symptoms are not related to his prostatitis, but are the result of his BPH.  The examiner reasoned that it is less likely that the Veteran's obstructive symptoms leading to the Veteran's need to awaken at night to urinate and his urinary frequency during the daytime are due to the service-connected non-bacteria prostatitis because the Veteran is on chronic antibiotic use for this condition, which should prevent these symptoms.  In addition, the examiner noted that it is well document that the Veteran has BPH with obstructive symptoms and that the Veteran's symptoms of needing to urinate at night and urinating frequently during the daytime are consistent with BPH.  Accordingly, the examiner concluded that it is more likely that the Veteran's symptoms are as a result of his BPH.  The Board finds the examiner's conclusions persuasive and well supported.

In addition, an April 2012 VA treatment record shows that the Veteran has BPH with obstructive symptoms and is taking medication for those symptoms.  The Veteran's problem list notes BPH with elevated PSA and a 2008 negative prostate biopsy.  Moreover, private treatment records also show the Veteran's prostate is enlarged and abnormal, as evidenced by elevated PSA laboratory findings.  A December 2011 Mayo Clinic record shows cystoscopy was performed that revealed intravesical protrusion of the prostate into the bladder.  A December 2009 Mayo Clinic record summarizes the Veteran's recent elevated PSA test results as 7 in March 2009, 6.3 in June 2009, and 6.2 at the December 2009 visit (normal range listed as 0.0 to 4.4). 

In sum, the Board finds that the most competent and probative evidence indicates that the Veteran's urinary frequency is not the result of his service-connected prostatitis, but is as a result of his BPH.  Because the Veteran's urinary frequency is the result of his nonservice-connected BPH, an increased rating for the Veteran's prostatitis is not warranted.  

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of an increased rating for his prostatitis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).

C.  Other Considerations

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2014); see also Fenderson, supra. 

The Board has considered whether the Veteran's prostatitis presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
To make this threshold determination, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun, 22 Vet. App. at 115.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected prostatitis with the established criteria found in the Rating Schedule.  As discussed in detail previously, the Veteran's symptomatology of urinary frequency is fully addressed by the rating criteria under which such disability is rated.  Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the Diagnostic Code; therefore, there are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of his prostatitis, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id. at 115-16; Bagwell v. Brown, 9 Vet. App. at 338-39; Floyd v. Brown, 9 Vet. App. 88, 96 (1996).








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for prostatitis currently evaluated as zero percent is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


